Opinion issued September 24, 2013.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-00466-CV
                           ———————————
                     HILTON J. MIDDLETON, Appellant
                                       V.
                         YOLANDA JONES, Appellee



                   On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-68424



                         MEMORANDUM OPINION

      Appellant, Hilton J. Middleton, has neither established indigence nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.
APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not respond. See TEX. R. APP. P. 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                          2